Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (8/19/2020), is being examined under the first inventor to file provisions of the AIA .   Claims (1-20) are pending. In response to an election requirement on 10/27/2021, the Applicant elected with traverse, Group II claims 12-18 drawn to an apparatus. Claims 1-11 and 19-20 were withdrawn from consideration. A Non-Final office action examining claims 12-18 was mailed on 1/26/2022. This office action is in response to Applicants submission dated 7/11/2022. Claims 1-18 are pending as claims 19-20 are cancelled. Claims 1-11 continue to be withdrawn. Claims 12-18 are being examined.

Response to Arguments
Applicant argues the following:
Thus, the cited portions of Poiesz fail to disclose or teach an environment control system configured to allow the composition of the environment above the substrate to be controlled in such a way as to allow the deposition process to proceed. That is, there is no disclosure of a deposition process, but rather the opposite - desorption. The graphene layer in Poiesz is not formed by deposition but rather by the removal of silicon from a silicon carbide substrate.


Applicant’s argument is not persuasive. The apparatus disclosed is capable of deposition as disclosed at least in Para 87. Growth of graphene as disclosed in para 113 does not teach away from deposition process. Applicants pointer to intermediate process step of desorption is a mischaracterization of this paragraph.
Applicant’s argument regarding combination of  Poiesz and Prescop et al is also not persuasive since Prescop teaches the advantages of electrical field for the situation when photons are used for deposition.
The rejection based on references from IDS disclose deposition and utility of electrical field.

 CLAIM INTERPRETATION
Regarding claim interpretation as stated in the last office action “an environment control system” shall be interpreted as a system which allows materials to be brought on the substrate environment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over to Jan Verhoeven (WO 2018007498) in view of Prescop et al (US 9453281).
References are from US 20190332015 which is an English equivalent of (WO 2018007498).
Jan Verhoeven discloses a lithographic apparatus (Fig 1) for forming a patterned layer of material, the apparatus comprising: 
an irradiation system configured to irradiate a selected portion of a surface of a substrate with electromagnetic radiation having a wavelength of less than 100 nm (Fig 1-IL also uses EUV see para 114) and an environment control system configured to allow the composition of the environment above the substrate to be controlled in such a way as to allow the deposition process to proceed (environment system includes process gas at process flow and pressure See para 113); 
Jan Verhoeven does not disclose an electric field controller configured to apply an electric field that is oriented so as to force secondary electrons away from the substrate.
As noted above the electric field controller is a negative voltage applicator.
Prescop et al disclose methods, devices and systems for patterning of substrates using charged particle beams without photomasks and without a resist layer. Material can be deposited onto a substrate, as directed by a design layout database, localized to positions targeted by multiple, matched charged particle beam columns (206). Reducing the number of process steps, and eliminating lithography steps, in localized material addition has the dual benefit of reducing manufacturing cycle time and increasing yield by lowering the probability of defect introduction. Furthermore, highly localized, precision material deposition allows for controlled variation of deposition rate and enables creation of 3D structures. Local gas injectors and detectors, and local photon injectors and detectors, are local to corresponding ones of the columns, and can be used to facilitate rapid, accurate, targeted, highly configurable substrate processing, advantageously using large arrays of said beam columns (Abstract).
Prescop et al further disclose applying a voltage (602) negative with respect to the column of beam (Fig 6). Prescop et al states that substrate stage electrical bias 602 can be used, along with control of beam energy at each column 206, to optimize the efficiency of charged-particle induced chemistry and/or physical effects. Preferably, beam energy is constant (or changes slowly and/or rarely). As the desired substrate surface chemistry changes (which can include, for example, a gas injector output changing), the electrical bias 602 of the substrate stage can be changed so that the total landing energy of an individual charged particle beam 204 (including energy contributed by the substrate stage electrical bias) is (or is significantly closer to) the landing energy that will optimize the rate and/or efficiency of the desired reaction(s), e.g., dissociation of adsorbed deposition precursor gas(ses) (Col 14 line 64-Col 15 line12).
Prescop et al further state that local photon injectors 104 can also be used to shine photons, with wavelength(s) appropriate to one or more substrate surface materials, on the main-field deflection area 410 to further accelerate certain types of material addition by exciting substrate surface material electrons to a higher energy state. For example, deep UV is characteristic for photochemistry of various materials. (Col 10 lines 24-30)
Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention to have used electric field controller to apply bias voltage to control the energy of ions for optimum deposition process.
Regarding the limitation of the orientation of the electric field, it is noted that the negative voltage will force secondary electron away from substrate and accelerate ions towards it. 
Regarding claim 13 the field will be perpendicular to substrate, being perpendicular to conducting surface.
Regarding claim 14 voltage is applied to substrate.
Regarding claim 15 process gas is controlled by environment control system (Para 113).   
Regarding claim 16 the limitation 

“the control of the environment is such that a portion of secondary electrons generated by interaction between the electromagnetic radiation and the substrate interact with the precursor material in the environment; and the interaction between the secondary electrons and the precursor material is such as to promote deposition of material derived from the precursor material” ,

appears to point to the interaction between the precursor and secondary electron, is a function limitation and appears to use both environment control system and electric field controller. Both environment control system and electric field controller are disclosed in the cited prior art.
Regarding claim 17 Jan Verhoeven includes control of processing materials and therefore discloses environment control system as recited in this claim.
Regarding claim 18 the apparatus disclosed by Jan Verhoeven is a lithographic apparatus.


Claims 12-18 are also rejected under 35 U.S.C. 103 as being unpatentable over to Keizo Kinoshita (JP 5-275259) in view of Arai et al (JP 6369978) (Both from IDS).
Keizo Kinoshita discloses that a sample 4 is irradiated with synchrotron radiation 22 (corresponding to the “electromagnetic radiation having a wave length of less than 100nm”") via a mask 7 and also via an organic metal gas 9 of trimethyl aluminum (the gas pressure is controlled to be 107 Torr) such that metal aluminum is deposited on a surface of the sample 4, whereby a conductor coil pattern is formed ((see, for example, paragraphs 0015, 0030-0032 and 0036, and Fig. 2).
Keizo Kinoshita do not disclose electric field controller.	
	Arai et al discloses that, when a Si semiconductor substrate is irradiated with an ultraviolet laser beam 2 in an AI(CH3)3 gas such that an Al film is formed on the Si semiconductor substrate, a voltage is applied to the Si semiconductor substrate while an electrode 10 is used as a + electrode, whereby the Al film can be prevented from expanding
toward the area around a part of the Si semiconductor substrate which is irradiated with the laser beam (see, page 2, top left column, line 15 to bottom right column, line 11, and Fig. 1). 
	In view of the above, providing, in Keizo Kinoshita as a + electrode, an electrode like the electrode 10 of Arai et al with the aim of, for example, improving the shape of a pattern could have easily been achieved by a person skilled in the art. Further, a person skilled in the art could easily understand that the electric field generated in the above case had the effect of “forcing electrons away from the substrate.”
	When referring to paragraph 0036 of Keizo Kinoshita, it can be understood that any metal-containing gas may be employed. Thus, selecting, as appropriate, the type of a metal-containing gas to be used according to the type of a film which is desired to be formed merely serves as the exertion of ordinary creativity by a person skilled in the art.
Regarding claim 13 the field will be perpendicular to substrate, being perpendicular to conducting surface.
Regarding claim 14 voltage is applied between electrode and substrate as being equivalent.
Regarding claim 15 process gas is controlled by environment control system in Keizo Kinoshita.   
Regarding claim 16 the limitation 

“the control of the environment is such that a portion of secondary electrons generated by interaction between the electromagnetic radiation and the substrate interact with the precursor material in the environment; and the interaction between the secondary electrons and the precursor material is such as to promote deposition of material derived from the precursor material” ,

appears to point to the interaction between the precursor and secondary electron, is a function limitation and appears to use both environment control system and electric field controller. Both environment control system and electric field controller are disclosed in the cited prior art.
Regarding claim 17 Keizo Kinoshita includes control of processing materials and therefore discloses environment control system as recited in this claim.
Regarding claim 18 the apparatus disclosed by Keizo Kinoshita could work like a lithographic apparatus since irradiation through mask is disclosed.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Azana Ladron (US 20180164354) teaches effect of external electric field applied to the thin film material and/or the substrate, on which the thin film material is formed, in order to concentrate free charge carriers (positive or negative charge) in selected areas of the thin film material and/or selected areas of the substrate to enhance the response of the thin film material and/or the substrate (Para 40). This teaching is pertinent to the recitation of electric field controller in claim 12.
Also, Ohta et al disclose deposition on a substrate Fig 3, 34 using optical radiation (36) in the presence of gas 32. Also, disclosed is bias voltage to emit electrons.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 7/11/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716